           Case 1:17-vv-01824-UNJ Document 39 Filed 05/15/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1824V
                                     Filed: March 15, 2019
                                         UNPUBLISHED


    MARK PFEIFER, as Administrator of
    the Estate of RONALD VINCENT
    PFEIFER, deceased,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Guillain-
                                                             Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Kate Gerayne Westad, Larkin, Hoffman, et al., Ltd., Minneapolis, MN, for petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On November 21, 2017, Mark Pfeifer (“petitioner”), as the administrator of the
estate of Ronald Vincent Pfeifer (“Mr. Pfeifer”), filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that Mr. Pfeifer suffered Guillain-Barré Syndrome
(“GBS”) and respiratory failure which resulted in his untimely death on November 26,
2015, as a direct result of the influenza vaccination and/or influenza and Prevnar 13
vaccinations he received on October 29, 2015. Petition at ¶¶ 1, 4. The case was
assigned to the Special Processing Unit of the Office of Special Masters.


1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01824-UNJ Document 39 Filed 05/15/19 Page 2 of 4



        On September 20, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for Mr. Pfeifer’s GBS and untimely death. On March 15, 2019,
respondent filed a proffer on award of compensation (“Proffer”) indicating petitioner
should be awarded $465,000.00, representing compensation in the amount of
$215,000.00 for Mr. Pfeifer’s pain and suffering and $250,000.00 for the statutory death
benefit. Proffer at 1-2. In the Proffer, respondent represented that petitioner agrees
with the proffered award. Id. at 2. Based on the record as a whole, the undersigned
finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $465,000.00, representing compensation in the
amount of $215,000.00 for Mr. Pfeifer’s pain and suffering and $250,000.00 for the
statutory death benefit, in the form of a check payable to petitioner, Mark Pfeifer.
This amount represents compensation for all damages that would be available under §
15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:17-vv-01824-UNJ Document 39 Filed 05/15/19 Page 3 of 4



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


MARK PFEIFER, as Administrator of
the Estate of RONALD VINCENT
PFEIFER, deceased,

                        Petitioner,                     No. 17-1824V
                                                        Chief Special Master Dorsey
            v.                                          ECF

SECRETARY OF HEALTH AND
HUMAN SERVICES,

                        Respondent.


                 RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On November 21, 2017, Mark Pfeifer (“petitioner”), as Administrator of the Estate of

Ronald Vincent Pfeifer (“Mr. Pfeifer”), filed a petition for compensation alleging that Mr. Pfeifer

suffered Guillain-Barré syndrome (“GBS”), a Table injury, as a result of an influenza (“flu”)

vaccine administered to him on October 29, 2015, and that his death on November 26, 2015, was

a sequela of that alleged vaccine injury.

       On September 20, 2018, Respondent filed his Rule 4(c) Report conceding entitlement to

compensation for Mr. Pfeifer’s Table injury of GBS following the flu vaccine and subsequent

death. That same day the Chief Special Master issued an Entitlement Ruling finding that

petitioner was entitled to compensation under the Vaccine Act for Mr. Pfeifer’s GBS and death.

       I.         Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$465,000.00 consisting of $215,000.00 for Mr. Pfeifer’s pain and suffering, and $250,000.00 for


                                                 1
          Case 1:17-vv-01824-UNJ Document 39 Filed 05/15/19 Page 4 of 4



the statutory death benefit. This represents all elements of compensation to which petitioner

would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       II.     Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $465,000.00 in the form of a check payable to petitioner.

Petitioner agrees.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             ALEXIS B. BABCOCK
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             s/Lisa A. Watts
                                             LISA A. WATTS
                                             Senior Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
Dated: March 15, 2019                        Tel.: (202) 616-4099




                                                2
